DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18 – 37 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 18, the prior art does not teach or suggest the combination of wherein, inter alia, a charging infrastructure unit for at least partially electrically operated vehicles, the charging infrastructure unit comprising: a plurality of DC-isolated DC chopper controllers for charging one or more vehicles, and one or more supply connections for supplying said DC chopper controllers with energy; one or more charging connections for connecting the one or more vehicles to the charging infrastructure unit; each of said charging connections being connected to a first type of said DC- isolated DC chopper controllers, which is electrically connected to one or more supply connections, and wherein said first type of said DC-isolated DC chopper controller is configured to provide a first charging power at a respective said charging connection; one or more second types of said DC-isolated DC chopper controllers to be connected in parallel with said first type of DC-isolated DC chopper controller via one or more switches to render said second type of DC-isolated DC chopper controller a boost unit for said first type of DC-isolated DC chopper controller and to provide a second charging power with said second type of DC-isolated DC chopper controller in addition to the first charging power provided by said first type of DC-isolated DC chopper controller at a respectively assigned charging connection, and wherein said boost unit is permanently assigned to a respective charging connection and/or said boost unit is variably assigned to the respective charging connection.
Regarding claims 19 – 37, the claims are dependent upon claim 18 and are therefore allowable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20210061113 A1	ELLIS; Christopher R. et al.
US 10457153 B2	Wischnack; Thomas et al.
US 20180212438 A1	Bouman; Crijn
US 20170240063 A1	Herke; Dirk et al.
US 20160121749 A1	MENSAH-BROWN; Arnold Kweku et al.
US 20130257375 A1	Ang; Wanleng et al.
US 20130106365 A1	Ang; Wanleng
US 20120119683 A1	Matsuyama; Tetsuya
US 20110101915 A1	Mitsutani; Noritake.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859